Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 17 March 2021 after final rejection (mailed 17 November 2020).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-4, 7-8, 14, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 1, description of the conductive filler as “optional” renders the claim as ambiguous as it is not clear whether the conductive filler is a required element of the claim.  Claims 2-4, 8, 14, and 17-22 are similarly rejected to the extent they depend from Claim 
	With regard to Claim 7, it is unclear as to what conductive polymers might constitute “and the like.”  For purposes of examination, Claim 7 is understood to be limited only to the recited species of conductive polymers.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-8, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joon-Suk Oh et al.; Chemically-Modified Graphene Sheets as an Active Layer for Eco-Friendly Metal Electroplating on Plastic Substrates; Thin Solid Films, 521 pp. 270-274, 2012; (“JSK”) in view of US 2016/0026846 to Lin et al. (“Lin”).
	With regard to Claims 1-2, 17, and 19, JSK teaches a process wherein a polymer film substrate is coated with a graphene dispersion, dried and heated, and subsequently metallized with nickel via a plating operation (see Abstract; Pg. 271 end of § 1; §§ 4-5).  According to JSK, 
JSK does not expressly teach provision of a resin or liquid adhesive monomer, or winding roller collection as claimed.  Lin is similarly directed to depositing conductive domains on polymer substrates via dispersions of graphene sheets, and teaches inclusion of resin and/or liquid adhesives and additives in such dispersions in order to facilitate bonding of conductive material to the underlying substrate (see Abstract; ¶¶ [0016]-[0017], [0022]-[0024] ; Examples).  Lin also teaches roll-to-roll processing for conducting coating operations (see ¶¶ [0022], [0041], [0064]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included resin and/or liquid adhesives in the graphene dispersion of JSK and to employ dispensing and collection rollers in a roll-to-roll processing arrangement, as taught by Lin, in order to promote bonding of the graphene layer to the underlying polymer substrates.
With regard to Claims 3-4, JSK teaches electroplating for metallization as claimed (see § 5).
With regard to Claims 5-7 and 20, JSK does not expressly teach inclusion of the claimed fillers.  Lin teaches provision of multiple conductive elements in the coating dispersions, including carbon fiber, nanowires, and conductive polymer as claimed (see ¶¶ [0016], [0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the claimed conductive fillers in the method of JSK, as taught by Lin, in order to improve conductivity of the deposited coating.
	With regard to Claims 8 and 18, Lin teaches the claimed adhesive materials in the claimed amounts (see ¶¶ [0018], [0020], [0024], [0077]).
.
3.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin as applied to Claim 1, and further in view of admitted prior art.
	With regard to Claims 21-22, JSK indicates known use of etching to improve adhesion between substrates and layers deposited thereon (see § 1); however the reference does not expressly teach the claimed etchants.  According to the instant Specification (reference is made to US 2019/0292676), nonconductive substrates (polymers) are typically etched using chromosulfuric acid in order to promote adhesion of subsequent coatings (see ¶¶ [0005]-[0006]).  Thus the subject matter of Claims 21-23 was known to those of ordinary skill in the art at the time the invention was filed.
4.	Claims 1-8, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joon-Suk Oh et al.; Chemically-Modified Graphene Sheets as an Active Layer for Eco-Friendly Metal Electroplating on Plastic Substrates; Thin Solid Films, 521 pp. 270-274, 2012; (“JSK”) in view of US 2016/0026846 to Lin et al. (“Lin”) and US 2016/0079001 to Lin et al. (“Lin 2”).
	With regard to Claims 1-2, 17, and 19, JSK teaches a process wherein a polymer film substrate is coated with a graphene dispersion, dried and heated, and subsequently metallized with nickel via a plating operation (see Abstract; Pg. 271 end of § 1; §§ 4-5).  According to JSK, the graphene dispersion comprises chemically modified graphene sheets purified during preparation (see Abstract § 3).  That is, according to JSK, graphene oxide assembled on the polymer film is reduced in order to restore electrical conductivity (see Pg. 272 § 7).  To the extent that reduced graphene oxide does not constitute a form of chemically functionalized graphene (this is not conceded), Lin 2 is directed to deposition and usage of graphene layers as 
JSK does not expressly teach provision of a resin or liquid adhesive monomer, or winding roller collection as claimed.  Lin is similarly directed to depositing conductive domains on polymer substrates via dispersions of graphene sheets, and teaches inclusion of resin and/or liquid adhesives and additives in such dispersions in order to facilitate bonding of conductive material to the underlying substrate (see Abstract; ¶¶ [0016]-[0017], [0022]-[0024] ; Examples).  Lin also teaches roll-to-roll processing for conducting coating operations (see ¶¶ [0022], [0041], [0064]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included resin and/or liquid adhesives in the graphene dispersion of JSK and to employ dispensing and collection rollers in a roll-to-roll processing arrangement, as taught by Lin, in order to promote bonding of the graphene layer to the underlying polymer substrates.
With regard to Claims 3-4, JSK teaches electroplating for metallization as claimed (see § 5).
With regard to Claims 5-7 and 20, JSK does not expressly teach inclusion of the claimed fillers.  Lin teaches provision of multiple conductive elements in the coating dispersions, 
	With regard to Claims 8 and 18, Lin teaches the claimed adhesive materials in the claimed amounts (see ¶¶ [0018], [0020], [0024], [0077]).
	With regard to Claim 14, JSK and Lin teach chemically modified graphene featuring the claimed functionalities (see JSK at Pg. 1, § 1, Lin at ¶ [0023]).
5.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin and Lin 2 as applied to Claim 1, and further in view of admitted prior art.
	With regard to Claims 21-22, JSK indicates known use of etching to improve adhesion between substrates and layers deposited thereon (see § 1); however the reference does not expressly teach the claimed etchants.  According to the instant Specification (reference is made to US 2019/0292675), nonconductive substrates (polymers) are typically etched using chromosulfuric acid in order to promote adhesion of subsequent coatings (see ¶¶ [0004]-[0005]).  Thus the subject matter of Claims 21-23 was known to those of ordinary skill in the art at the time the invention was filed.
Double Patenting
6.	Claims 1-8, 14, and 17-22 of this application are patentably indistinct from Claims 1-8, 14, and 17-22 of Application No. 15/926,458.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

7.	Claims 1-8, 14, and 17-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8, 14, and 17-22 of copending Application No. 15/943,087 in view of Lin.  The ‘087 claims require every limitation of the instant claims except for the recited roll processing feature; however it would have been obvious to one of ordinary skill in the art to incorporate said feature in view of the teachings of Lin as discussed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of U.S. Patent No. (Issue Number Pending – Allowed from Application No. 15/914,224) in view of Lin.  The ‘224 claim requires every limitation of the instant claim except for the recited roll processing feature; however it would have been obvious to one of ordinary skill in the art to incorporate said feature in view of the teachings of Lin as discussed.
Response to Arguments
Applicant’s arguments filed 17 February 2021 have been fully considered but are not found persuasive.  Applicant argues that JSK does not teach the claimed types of graphene materials per Claim 1 as amended, and that further combination with Lin is unmotivated since 
Additional grounds of rejection, further in view of Lin 2 are presented herein further evidencing the non-obviousness of the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0149897 to Jeon et al. teaches nitrogen doping of graphene using arene groups rendering excellent physical and electrical properties (see Abstract; FIGs. 1-6; Claim 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715